Citation Nr: 0530705	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  02-01 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a disability of the 
feet and legs secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from October 1972 to 
December 1972.  Although the veteran served during the 
Vietnam Era, the veteran did not have service in Southeast 
Asia and he was not exposed to chemical dioxins during his 
term of enlistment.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 rating decision of the Montgomery, 
Alabama, Regional Office (RO), of the Department of Veterans 
Affairs (VA).  That decision denied entitlement to service 
connection and after being notified the veteran appeal.  It 
is noted that when the RO issued the Statement of the Claim 
in December 2001 and the August 2002 Supplemental Statement 
of the Claim, the RO only listed the issue of entitlement to 
service connection for a disability of the feet and legs 
secondary to diabetes mellitus.  It did not list the issue of 
entitlement to service connection for diabetes mellitus.  
However, the veteran's accredited representative noted that 
the second issue was missing and that the veteran was 
appealing both issues.  The Board corrected this omission 
when it issued its October 2003 Remand.  A Supplemental 
Statement of the Case was issued May 2005 that also corrected 
the omission.

As reported, the Board remanded the claim in October 2003.  
The purpose of the examination was to obtain additional 
medical information and to ensure that the veteran was 
properly notified of his appellate rights.  The claim has 
since been returned to the Board for review.  

The Board reported, in its October 2003 action, that the 
issues of entitlement to an increased evaluation for 
hypertension for entitlement to pension benefits had been 
raised by the veteran.  Because those two issues had not been 
developed or certified on appeal, they were not before the 
Board.  Instead, they were referred back to the RO for 
development.  Those issues are once again referred back to 
the RO for appropriate consideration.  




FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  Although the veteran has reported that he suffers from 
diabetes mellitus and has been in receipt of medication for 
treatment thereof, recent medical evidence is negative for a 
diagnosis of diabetes mellitus.  Moreover, there is no 
competent medical evidence showing that the veteran has 
current disabilities of either the feet or legs secondary to 
diabetes mellitus.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active service or the result of a service-connected disorder.  
38 U.S.C.A. §§ 1110, 5107(West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.310 (2005). 

2.  A disability of the feet and legs secondary to diabetes 
mellitus was not incurred in or aggravated by active service 
or the result of a service-connected disorder.  38 U.S.C.A. 
§§ 1110, 5107(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.310 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board notes that the veteran was informed of the VCAA in 
a letter issued by the Appeals Management Center (AMC) in 
March 2004.  In Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to the veteran being informed of the VCAA and 
its requirements.  The Court acknowledged in Pelegrini that 
where the § 5103(a) [of 38 U.S.CA. (West 2002 & Supp. 2005) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) (2005) 
regarding VA's duty to notify.  Not only has the appellant 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA (the Board, RO, and the 
AMC) have essentially cured the error in the timing of 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  

The Board further notes that the veteran was notified of the 
information necessary to substantiate his claim by means of 
the discussions in the original rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and the Board's action of October 2003.  
Specifically, in those documents, the appellant has been told 
that he needed to submit evidence supporting his assertions 
that he has a current, ratable disability (diabetes mellitus) 
that is etiologically linked to his military service or to a 
condition he received treatment therefor while he was in the 
military.  Also, the veteran received notification that he 
needed to proffer evidence showing that he has a disability 
of the feet and legs and that this was caused by or the 
result of diabetes mellitus.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA informed 
the appellant that it would request records and other 
evidence, but that it was the appellant's responsibility to 
ensure that the VA received the records.  The veteran was 
told that he should inform the VA of any additional records 
or evidence necessary for his claim.  The record reflects 
that the veteran has merely stated that he received treatment 
at the Montgomery VA Medical Center and that he has not 
received treatment from any other health care providers.  As 
a result of this notification, the VA has obtained the 
veteran's treatment records from the VA Medical Center.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that as a result of 
the Board's Remand of October 2003, the claim was returned to 
the AMC for the specific purpose of obtaining a medical 
examination to discover whether the veteran was suffering 
from diabetes mellitus and the etiology of said condition.  
The veteran was scheduled for three different examinations 
but the veteran never appeared for those exams.  The veteran 
has not said that he would appear for another examination nor 
has he, or his accredited representative, offered any 
explanation of his nonappearance.  

Individuals who have been authorized and scheduled for 
examinations are required to report for such examinations.  
38 C.F.R. § 3.326 (2005).  If the veteran fails without 
adequate reason to respond to an order to report for a VA 
medical examination within one year from the date of request, 
the claim for such benefits will be considered abandoned.  38 
C.F.R. § 3.158 (2005).  Furthermore, 38 C.F.R. § 3.655 (2005) 
provides that when a claimant, without good cause, fails to 
report for an examination scheduled in conjunction with an 
original claim, the claim shall be rated based on the 
evidence of record.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etcetera.  38 
C.F.R. § 3.655(a) (2005).

The Board finds that the VA has met its duty to assist the 
veteran in obtaining a medical examination of the veteran.  
Unfortunately, it is the veteran who has abrogated his duty 
by failing to report for numerous physical examinations.  
Such a failure has prevented the VA from determining whether 
he suffers from diabetes mellitus and other conditions 
secondary to diabetes mellitus, which would qualify him for 
service connection benefits.  

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the veteran's available medical treatment records.  
As such, the VA obtained those records and they have been 
included in the claims folder, available for review.  
Moreover, the veteran was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  A hearing was scheduled for the veteran but the 
veteran did not present himself at the RO for said hearing.  
Since that nonappearance, the veteran has not requested 
another hearing.  It seems clear that the VA has given the 
veteran every opportunity to express his opinion with respect 
to his claim and the VA has obtained all known documents that 
would substantiate the veteran's assertions.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing service connection.  He has, by information 
letters, a rating decision, an SOC, and SSOCs, been advised 
of the evidence considered in connection with his appeal and 
what information VA and the veteran would provide.  He has 
been told what the VA would do to assist him with his claim 
and the VA has obtained all documents it has notice thereof 
that would assist in the adjudication of the veteran's claim.  
Thus, the Board finds that there has been no prejudice to the 
veteran that would warrant further notification or 
development.  As such, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.

The veteran contends that he now suffers from diabetes 
mellitus.  In the VA Form 21-4138, Statement in Support of 
Claim, submitted in February 2001, the veteran claimed that 
he had been suffering from diabetes mellitus for "some 20 
years".  He stated that a doctor had told him that he had 
diabetes mellitus and that his feet and leg condition was 
caused by the diabetes mellitus.  He insinuated that the 
diabetes mellitus was related to his military service.  
However, the Board notes that even if the veteran had been 
diagnosed as suffering from diabetes mellitus in 1980 (twenty 
plus years prior to the claim), he had been out of the US 
Army for nearly five years.  

A review of the veteran's service medical records fails to 
reveal any complaints involving the symptoms and 
manifestations of diabetes mellitus.  It is not until 
September 2001 that any mention is made of diabetes mellitus 
in the veteran's post-service VA medical treatment records.  
At that time, twenty-five plus years after his discharge from 
the US Army, the health care provider wrote that the veteran 
was a diabetic.  No other records indicate or suggest or 
insinuate that the veteran has had diabetes mellitus for 
twenty years or that he now has diabetes mellitus.  
Additionally, none of the obtained records confirm the 
presence of a disability affecting the feet and legs caused 
by or the result of diabetes mellitus.   

Under 38 U.S.C.A. §§ 1110 (West 2002) and 38 C.F.R. § 
3.303(b) (2005), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2005).  The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).  

With respect to a claim involving service connection, the 
Court has held that ". . . where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (The Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Notwithstanding the lack of supporting medical evidence, the 
veteran has continued to assert that he suffers from the 
claimed disabilities and that they are related to his 
military service.  Unfortunately, the veteran's assertions 
are the only positive evidence in support of his claims.  
That is, the claims folder is negative for any medical 
evidence, either from a private physician or a government 
physician, which would positively diagnose the veteran as 
currently suffering from disabilities of the feet or legs 
secondary to diabetes mellitus, or for that matter, diabetes 
mellitus.  

Hence, the Board is left with the contentions made by the 
veteran.  These statements were undoubtedly made in good 
faith; however, the veteran is not a doctor nor has he 
undergone medical training.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  However, that same lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
he may suffer from dehydration, blurred vision, sluggishness, 
fatigue, or swelling.  However, he is not competent to say 
that he has an actual disability that is related to his 
service or to a condition he suffered therefrom while he was 
in service.  In other words, there is no indication that he 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Based on the above, the 
Board finds that the appellant has presented no competent 
medical evidence showing a current disability.  That is, the 
evidence does not show that the veteran is now suffering from 
diabetes mellitus and that said disorder has caused a 
disability of the feet and legs.  In the absence of proof of 
a present disability, there can be no valid claim.  Brammer v 
Derwinski, 3 Vet. App. 223, 225 (1992).  Since there is no 
current disability, service connection is not warranted.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).


ORDER

1.  Entitlement to service connection for diabetes mellitus 
is denied.

2.  Entitlement to service connection for a disability of the 
feet and legs secondary to diabetes mellitus is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


